UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36219 Sizmek Inc. (Exact name of registrant as specified in its charter) Delaware 37-1744624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 West 5th Street, Suite 900 Austin, Texas 78701 (Address of principal executive offices)(Zip Code) (512) 469-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox As of May 14, 2015, the registrant had29,548,307 shares of Common Stock, par value $0.001, outstanding. SIZMEKINC. Cautionary Note Regarding Forward-Looking Statements The Securities and Exchange Commission ("SEC") encourages companies to disclose forward-looking information so that investors can better understand a company's future prospects and make informed investment decisions. Certain statements contained herein may be deemed to constitute "forward-looking statements." Words such as "believe," "expect," "anticipate," "project," "estimate," "budget," "continue," "could," "intend," "may," "plan," "potential," "predict," "seek," "should," "will," "would," "objective," "forecast," "goal," "guidance," "outlook," "effort," "target" and similar expressions, among others, generally identify forward-looking statements, which speak only as of the date the statements were made. All forward-looking statements are management's present expectations of future events and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties include, among other things: · our ability to further identify, develop and achieve commercial success for new online video and mobile products; · continued or accelerating decline in our rich-media business; · delays in product offerings; · the development and pricing of competing online services and products; · consolidation of the digital industry and of digital advertising networks; · slower than expected development of the digital advertising market; · our ability to protect our proprietary technologies; · identifying acquisition and disposition opportunities and integrating our acquisitions with our operations, systems, personnel and technologies; · security threats to our computer networks; · operating in a variety of foreign jurisdictions; · fluctuations in currency exchange rates; · adaption to new, changing, and competitive technologies; · potential additional impairment of our goodwill and potential impairment of our other long-lived assets; · our ability to achieve some or all of the expected benefits of the spin-off and merger transaction; and · other risk factors discussed in our Annual Report on Form 10-K for the year ended December 31, 2014. In particular, information included under the section entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations" contains forward-looking statements. In light of these assumptions, risks and uncertainties, the results and events discussed in the forward-looking statements contained herein might not occur. You are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this filing. We are not under any obligation, and we expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by applicable law. All subsequent forward-looking statements attributable to management or to any person authorized to act on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. 2 PARTI—FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS SIZMEKINC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) March 31, December31, (unaudited) Assets CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable (less allowances of $753 and $813 as of March 31, 2015 and December31, 2014, respectively) Deferred income taxes Restricted cash Other current assets Current assets of TV business Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred income taxes Restricted cash Other non-current assets Total assets $ $ Liabilities and Stockholders’ Equity CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current liabilities of TV business Total current liabilities Deferred income taxes Other non-current liabilities Non-current liabilities of TV business Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.001 par value—Authorized 15,000 shares; issued and outstanding—none — — Common stock, $0.001 par value—Authorized 200,000 shares; 30,489 issued and 29,543 outstanding at March 31, 2015; 30,399 issued and 30,071 outstanding at December31, 2014 30 30 Treasury stock, at cost (946 shares and 328 shares at March 31, 2015 and December31, 2014, respectively) (6,500 ) (2,000 ) Additional capital Accumulated deficit (109,286 ) (101,341 ) Accumulated other comprehensive loss (2,642 ) (1,515 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 SIZMEKINC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED AND COMBINED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) ThreeMonthsEnded March31, Revenues $ $ Cost of revenues (excluding depreciation and amortization) Selling and marketing Research and development General and administrative Merger, integration and other Depreciation and amortization Loss from operations (6,834 ) (14,821 ) Other expense, net 3 Loss before income taxes (7,813 ) (14,824 ) Provision (benefit) for income taxes (406 ) Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 4 SIZMEKINC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED AND COMBINED STATEMENTS OFCOMPREHENSIVE LOSS (In thousands) ThreeMonthsEnded March31, Net loss $ ) $ ) Other comprehensive income (loss): Unrealized loss on derivatives, net of tax (95 ) (77 ) Unrealized loss on available for sale securities, net of tax (228 ) (734 ) Foreign currency translation adjustment (804 ) 97 Total other comprehensive loss (1,127 ) (714 ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 5 SIZMEKINC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands) Common Stock (Shares / Amount) Treasury Stock (Shares / Amount) Additional Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders’ Equity Balance at December31, 2014 $
